DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.


Allowable Subject Matter
Claims 1, 12, and 16 – 17 (renumbered 1 – 4) are allowed.
The following is an examiner’s statement of reasons for allowance:
Yamashita et al. (U.S. PG Pub 2008/0074363) teach a pixel driving circuit, comprising: a light-emitting control sub-circuit (Figure 6, Element Tr4) connected to a light-emitting control signal terminal (Element DS), a power supply signal terminal (Element Vcc) and a light-emitting control node (Element not labeled, but is the node between Elements Tr4 and Trd); the light-emitting control sub-circuit (Element Tr4) being configured to transmit a power supply signal (Element Vcc) from the power supply signal terminal (Element Vcc) to the light-emitting control node (Element not labeled, but is the node between Elements Tr4 and Trd) in response to a light-emitting control signal (Element DS) received from the light-emitting control signal terminal (Element DS); and a plurality of display control sub-circuits (Elements Tr1 - Tr3, Trd, Cs, and EL), each display control sub-circuit (Elements Tr1 - Tr3, Trd, Cs, and EL) being connected to the light-emitting control node (Element not labeled, but is the node between Elements Tr4 and Trd), a scan signal terminal (Element WS), a data signal terminal (Element SL), and a light-emitting element (Element EL); the display control sub-circuit (Elements Tr1 - Tr3, Trd, Cs, and EL) being configured to, in response to a scan signal (Element WS) received from the scan signal terminal (Element WS), output a driving signal (Element Vcc) according to the power supply signal (Element Vcc) from the power supply signal terminal (Element Vcc) at the light-emitting control node (Element not labeled, but is the node between Elements Tr4 and Trd) and a data signal (Element SL) from the data signal terminal (Element SL), so as to drive the light-emitting element (Element EL) to emit light, wherein the light-emitting control sub-circuit (Element Tr4) includes a first transistor (Element Tr4), a gate of the first transistor (Element Tr4) is connected to (Seen in Figure 6) the light-emitting control signal terminal (Element DS), a first electrode of the first transistor (Element Tr4) is connected to (Seen in Figure 6) the power supply signal terminal (Element Vcc), and a second electrode of the first transistor (Element Tr4) is connected to (Seen in Figure 6) the light-emitting control node (Element not labeled, but is the node between Elements Tr4 and Trd), wherein the display control sub-circuit (Elements Tr1 - Tr3, Trd, Cs, and EL) includes: a first control sub-circuit (Element Tr1) connected to (Seen in Figure 6) the scan signal terminal (Element WS), the data signal terminal (Element SL) and a first driving sub-circuit (Elements Trd and Cs); the first control sub-circuit (Element Tr1) being configured to transmit the data signal (Element SL) from the data signal terminal (Element SL) to the first driving sub-circuit (Elements Trd and Cs) in response to the scan signal (Element WS) received from the scan signal terminal (Element WS); the first driving sub-circuit (Elements Trd and Cs) further connected to (Seen in Figure 6) the light-emitting control node (Element not labeled, but is the node between Elements Tr4 and Trd) and light-emitting element (Element EL); the first driving sub-circuit (Elements Trd and Cs) being configured to (Seen in Figure 6) output the driving signal (Element Vcc) according to the power supply signal (Element Vcc) from the power supply signal terminal (Element Vcc) at the light-emitting control node (Element not labeled, but is the node between Elements Tr4 and Trd) and the data signal (Element SL) from the data signal terminal (Element SL), so as to drive the light-emitting element (Element EL) to emit light, wherein the first control sub-circuit (Element Tr1) includes a second transistor (Element Tr1), and the first driving sub-circuit (Elements Trd and Cs) includes a third transistor (Element Trd) and a first capacitor (Element Cs), and the third transistor (Element Trd) is a driving transistor (Element Trd); wherein a gate of the second transistor (Element Tr1) is connected to (Seen in Figure 6) the scan signal terminal (Element WS), a first electrode of the second transistor (Element Tr1) is connected to (Seen in Figure 6) the data signal terminal (Element SL), a second electrode of the second transistor (Element Tr1) is connected to (Seen in Figure 6) a gate of the third transistor (Element Trd); wherein a first electrode of the third transistor (Element Trd) is connected to (Seen in Figure 6) the light-emitting control node (Element not labeled, but is the node between Elements Tr4 and Trd), a second electrode of the third transistor (Element Trd) is connected to (Seen in Figure 6) the light-emitting element (Element EL); and wherein a first terminal of the first capacitor (Element Cs) is connected to (Seen in Figure 6) the gate of the third transistor (Element Trd), a second terminal of the first capacitor (Element Cs) is connected to (Seen in Figure 6.  The examiner notes that the second terminal of the first capacitor is connected to the first electrode of the third transistor through the second electrode of the third transistor.) the first electrode of the third transistor (Element Trd), and wherein the display control sub-circuit (Elements Tr1 - Tr3, Trd, Cs, and EL) further includes: a second control sub-circuit (Element Tr3) connected to a first signal terminal (Element AZ2), a second signal terminal (Element Vss2) and the second electrode of the third transistor (Element Trd); the second control sub-circuit (Element Tr3) being configured to, in response to a control signal (Element AZ2) received from the first signal terminal (Element AZ2), transmit a reset signal (Element Vss2) from the second signal terminal (Element Vss2) to the second electrode of the third transistor (Element Trd), so as to reset (Paragraph 40) the light-emitting element (Element EL) connected to the second electrode of the third transistor (Element Trd), and output a parameter of the third transistor (Element Trd) through the second signal terminal (Element Vss2); wherein the second control sub-circuit (Element Tr3) includes a fourth transistor (Element Tr3), a gate of the fourth transistor (Element Tr3) is connected to (Seen in Figure 6) the first signal terminal (Element AZ2), a first electrode of the fourth transistor (Element Tr3) is connected to (Seen in Figure 6) the second signal terminal (Element Vss2), and a second electrode of the fourth transistor (Element Tr3) is connected to (Seen in Figure 6) the second electrode of the third transistor (Element Trd); wherein the first transistor (Element Tr4), the second transistor (Element Tr1), the third transistor (Element Trd) and the fourth transistor (Element Tr3) are N-type transistors (Paragraph 34).
However, the prior art fails to teach at least “a channel width-to-length ratio of the third transistor is greater than a channel width-to- length ratio of the first transistor, a channel width-to-length ratio of the second transistor, and a channel width-to-length ratio of the fourth transistor…the scan signal terminal is configured to output a high level in a reset phase, a compensation phase and a data writing phase, and output a low level in a transition phase and a light-emitting phase; the first signal terminal is configured to output a high level in the reset phase, and output a low level in the compensation phase, the transition phase, the data writing phase and the light- emitting phase; the light-emitting control signal terminal is configured to output a high level in the reset phase and the compensation phase, output a low level in the transition phase and the data writing phase, and output a low level first, then output a high level after a preset time in the light-emitting phase; the data signal terminal is configured to output a high level in the reset phase, the compensation phase and the data writing phase, and output a low level in the transition phase and the light-emitting phase” in combination with the other limitations of at least Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhang et al. (U.S. PG Pub 2020/0286432) discloses a sub-pixel circuit similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625